This appeal is from the dismissal of the petition of Tube City Taxi and Transfer Company, a corporation, asking the court to set aside an order of the Labor Relations Board directing petitioner to desist from certain violations of Section 6, clauses (a), (d) and (e) of the Labor Relations Act: Act of June 1, 1937, P. L. 1168, 43 PS section 211.6. The assignments of error are to the order, and to the overruling of three conclusions of law. They follow from the findings of fact, which we take to be unchallenged, because not assigned for error.
Briefly stated, it would appear that Raymond Patterson conducted a taxicab business in McKeesport in and prior to 1939; that when the time arrived to renew this contract with the Union, differences arose which could not be composed. He thereupon organized the appellant corporation, transferred to it his taxicab business in exchange for shares of stock, sold a minority of the shares to certain former employees and thereafter refused to bargain with the Union. The Board took testimony and made findings of fact and conclusions of law and, after making corrections pursuant to hearing on exceptions, made the order subsequently reviewed by the learned court below and now before this court. The case is determined by the basic findings of fact: in substance, it was found that as part of the effort to defeat the dissenting employees, the corporation was organized and the business transferred to it in circumstances which *Page 603 
continued Mr. Patterson in control, actively directing the business and continuing the hostility to the Union which the Board found he had continuously manifested in violation of the act. As appellant does not now complain of the findings of fact, the only question is whether the order was within the statute. There is no doubt of that.
Order affirmed; costs to be paid by appellant.